Citation Nr: 1628719	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the Marine Corps from April 2003 to April 2007.  He received a Purple Heart and Combat Action Ribbon for his honorable service.

This claim was found to be part and parcel with an underlying claim for a higher initial rating for posttraumatic stress disorder (PTSD) under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The PTSD claim, and thus the accompanying TDIU claim, came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A September 2011 Board remand determined that the TDIU claim was part and parcel with the PTSD claim, and remanded it as a separate issue accordingly.  The issue was again remanded by the Board in September 2014.  The requested actions have since been completed, and the case is now before the Board for further appellate review.  


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A September 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of relevant outstanding private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A relevant VA examination was conducted in November 2012.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for the purpose of rating the Veteran's disability or its effect on his ability to find employment.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the effect of the Veteran's disability on his ability to find employment.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.



Facts and Analysis

In this case, the Veteran is service-connected for PTSD at 50 percent, tinnitus at 10 percent, headaches at 10 percent, and scars on the right eye, right forearm, and right elbow at a noncompensable rate.  His combined service-connected disability rating is 60 percent, which is less than the 70 percent or more rating required for schedular consideration for entitlement to TDIU under 38 C.F.R. § 4.16(a).  Although the Veteran does not meet the requirements for a schedular TDIU, the Board must consider whether the Veteran's service-connected disabilities prevent him from being able to secure and follow a substantially gainful occupation, in order to determine whether referral for an extraschedular TDIU is appropriate.  

In this case, the record reflects that the Veteran was unemployed for a period of approximately one year and a half.  The exact dates of this period of unemployment are not clear from the record.  In a July 2008 VA examination, the Veteran reported working at the assembly line of a motorcycle plant for the past year, and feeling bothered by traumatic memories, exaggerated startle response to sudden noises, and problems maintaining concentration.  Although the examiner opined that the Veteran's occupational function was impaired by his PTSD symptoms, there was no indication that he had received or was concerned about any adverse employment action due to those symptoms.  The Veteran continued to report being impacted by his PTSD symptoms at work in treatment notes and statements to VA, but did not indicate that he believed his employment was in jeopardy because of them.  

The Veteran reported being unemployed for around a year and a half at a November 2012 VA examination.  The Veteran asserted that he had been laid off, but was hired back on in early 2011, and continued to work there at the time of the examination.  He stated that he was not generally having any problems at work.  The examiner concluded that the Veteran's PTSD was not at least as likely as not precluding him from obtaining and maintaining substantially gainful employment because the Veteran was currently working and had been able to hold a job for several years total at the same company.  The examiner explained that the Veteran was laid off due to company downsizing, which was not directly related to the Veteran.  

The record does not support a finding that the Veteran is entitled to a TDIU at any point during the period on appeal.  Although the Veteran was unemployed for approximately one year and a half, this period of unemployment was due to downsizing by his employer, not a result of his PTSD symptoms.  The fact that the Veteran was later re-hired by the same company further supports a finding that he was not unemployed due to his PTSD symptoms.  The Veteran has not asserted, and the record does not reflect, that his service-connected tinnitus or headaches caused him to be laid off, or otherwise prevented him from obtaining and maintaining substantially gainful employment during the period when he was unemployed.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment consistent with his educational background and occupational experience during the period when he was unemployed.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis, and the claim for entitlement to a TDIU is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


